DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
2.	The present application claims foreign priority from KR1020200062185 filed 05/25/2020 in Korea. The priority documents were electronically retrieved on 01/26/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
				Response to Arguments
3.	Applicant’s arguments, see pages 10-13, filed 06/08/2022, with respect to claims 1-18, 20-22 have been fully considered and are persuasive.  The rejection of the last office action has been withdrawn. 
Allowable Subject Matter
4.	Claims 1-18, 20-22 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
Gharghi et al., (US-20170269744-A1, hereinafter as, Gharghi). 
In regards to claim 1, Gharghi discloses a display device (fig. 1, display device) comprising: a display panel (fig.2, display panel) including a light emitting element configured to generate light (liquid crystal element 66 or an OLED, fig.2, para 0021); and an input detection layer disposed on the display panel (display device including the touch sensor structures, para 0041, fig.4) and including: a plurality of sensing electrodes disposed on the display panel and arranged in one direction (touch sensing electrodes RVCOM and/or CVcom, para 0041, fig.2, arranged as shown in at least one direction); and a plurality of trace lines electrically connected to the plurality of sensing electrodes (border routing paths DL comprising 92-1 to 92-N connected to touch sensing electrodes RVCOM, fig.4 and/or Sl line connected to CVCOM as trace lines), respectively, and a multilayer part including at least two conductive layers disposed on different layers (para 0052, FIG. 7 is a cross-sectional side view of a border routing path 92 that has been formed from multiple conductive layers in thin-film circuitry 14′ on substrate 66). 
Gharghi does not expressly disclose “wherein at least one of the trace lines comprises: a single layer part including one conductive layer.”
However, this limitation would have been obvious to one of ordinary skill in the art, before the effective filing of the invention because  Gharghi disclose para 0046, border routing paths 92 (i.e., paths 92-1 . . . 92-N) may each be formed from one or more of the conductive layers in the thin-film circuitry of thin-film transistor layer 14′ (FIG. 3) and at fig.4, shows DL lines and SL lines near the touch sensor circuitry 90 thinner than the 92 parts. One of ordinary skill in the art, would have conceived of making these parts that are near the touch sensor circuitry with a single layer and the touch circuitry of Gharghi would have essentially the same function in order to make use of, para 0046,  multiple conductive layers in routing paths 92 (e.g., layers that are shorted to each other by placing these layers in direct contact with each other and/or layers that are shorted to each other by using conductive vias that pass through intervening dielectric) which helps reduce the resistances of paths 92 and thereby enhances touch sensor performance, and make the other part of 92 which is closer to the touch sensor circuitry with single layer so that the material amount used is reduced at such part by constituting a single layer. 
Gharghi does not disclose “wherein the input detection layer further comprises a pad part including a plurality of input pads respectively connected to one ends of the trace lines, and wherein a length ratio of the single layer part to the total length of each trace line is determined differently depending on a distance between the pad part and a corresponding sensing electrode.” 
In regards to claim 18, Gharghi discloses a display device (fig. 1, display device) comprising: a display panel (fig.2, display panel) including a light emitting element configured to generate light (liquid crystal element 66 or an OLED, fig.2, para 0021); and an input detection layer disposed on the display panel (display device including the touch sensor structures, para 0041, fig.4), and including: a plurality of first sensing electrodes disposed on the display panel, extending in a first direction, and arranged in a second direction intersecting the first direction; a plurality of second sensing electrodes disposed on the display panel, extending in the second direction, and arranged in the first direction (touch  electrodes RVCOM and CVcom, para 0041, fig.2, arranged as shown, horizontally and vertically crossing each other); a plurality of first trace lines electrically connected to the first sensing electrodes, respectively; and a plurality of second trace lines electrically connected to the second sensing electrodes, respectively (fig.4, first and second border routing path lines 92 connected to respective electrodes), wherein at least one of the first and second trace lines comprises: and a multilayer part including at least two wiring layers disposed on different layers (para 0052, FIG. 7 is a cross-sectional side view of a border routing path 92 that has been formed from multiple conductive layers in thin-film circuitry 14′ on substrate 66).  
Gharghi does not expressly disclose “a single layer part including one wiring layer.” 
However, this limitation would have been obvious to one of ordinary skill in the art, before the effective filing of the invention because  Gharghi disclose para 0046, border routing paths 92 (i.e., paths 92-1 . . . 92-N) may each be formed from one or more of the conductive layers in the thin-film circuitry of thin-film transistor layer 14′ (FIG. 3) and at fig.4, shows DL lines and SL lines near the touch sensor circuitry 90 thinner than the 92 parts. One of ordinary skill in the art, would have conceived of making these parts that are near the touch sensor circuitry with a single layer and the touch circuitry of Gharghi would have essentially the same function in order to make use of, para 0046,  multiple conductive layers in routing paths 92 (e.g., layers that are shorted to each other by placing these layers in direct contact with each other and/or layers that are shorted to each other by using conductive vias that pass through intervening dielectric) which helps reduce the resistances of paths 92 and thereby enhances touch sensor performance, and make the other part of 92 which is closer to the touch sensor circuitry with single layer so that the material amount used is reduced at such part by constituting a single layer. 
Gharghi does not disclose “wherein a length of an ith trace line among the first and second trace lines and a length of a jth trace line among the first and second trace lines are different from each other, wherein each of the ith trace line and the jth trace line comprises the single layer part and the multilayer part, and a length ratio of the single layer part and the multilayer part in the i trace line is different from a length ratio of the single layer part and the multilayer part in the jth trace line.”
Accordingly, the independent claims 1, 18 are allowed. The dependent claims 2-17 are also allowed based on their dependencies from the independent claim 1. The dependent claims 20-22 are also allowed based on their dependencies from the independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
 Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/            Primary Examiner, Art Unit 2627